     Case 2:17-cv-01326-TLN-JDP Document 155 Filed 11/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    VILAYCHITH KHOUANMANY,                            Case No. 2:17-cv-01326-TLN-JDP (PC)
11                       Plaintiff,                     ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL AND
12           v.                                         MOTIONS FOR DISCOVERY, AND
                                                        DIRECTING DEFENDANTS TO FILE A
13    UNITED STATES MARSHALS, et al.,                   RESPOND TO PLAINTIFF’S MOTION TO
                                                        MODIFY THE SCHEDULING ORDER
14                       Defendants.
                                                        ECF Nos. 151-154
15
                                                        FOURTEEN-DAY DEADLINE
16

17

18          Plaintiff is a federal prisoner proceeding without counsel with this action brought under

19   Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). Plaintiff has filed a renewed motion

20   for appointment of counsel, two discovery related motions, and a motion to modify the

21   scheduling order. ECF Nos. 151-154.

22          With respect to her motion for appointment of counsel, plaintiff again fails to demonstrate

23   that appointing counsel is warranted. Plaintiff has been notified on several occasions that she

24   does not have a constitutional right to appointed counsel in this action, see Rand v. Rowland, 113

25   F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an attorney to

26   represent plaintiff, see Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.

27   296, 298 (1989). See ECF Nos. 31, 42, 49, 60, 64, 67, 79, 104, 124, 146. The court may request

28   the voluntary assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The court may request an
                                                       1
     Case 2:17-cv-01326-TLN-JDP Document 155 Filed 11/17/20 Page 2 of 3


 1   attorney to represent any person unable to afford counsel”); Rand, 113 F.3d at 1525. However,

 2   without a means to compensate counsel, the court will seek volunteer counsel only in exceptional

 3   circumstances. In determining whether such circumstances exist, “the district court must evaluate

 4   both the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his

 5   claims pro se in light of the complexity of the legal issues involved.” Rand, 113 F.3d at 1525

 6   (internal quotation marks and citations omitted). Plaintiff once again fails to demonstrate that

 7   these factors weigh in favor of appointing her counsel. Accordingly, her motion for appointment

 8   of counsel is denied.

 9            Plaintiff has also filed two discovery-related motions. In the first, plaintiff asks that she

10   be provided certain documents and information. ECF No. 153. In the second, she asks that

11   defendant Deppe be ordered to provide responses to twenty-five interrogatories. ECF No. 154.

12   Discovery requests shall be filed with the court only if they are at issue. See E.D. Cal. L.R.

13   250.2-250.4. Currently, there is no court proceeding that requires review of plaintiff’s discovery

14   requests. To the extent that plaintiff intended to serve defendants with her discovery requests by

15   filing them with the court, that approach is improper. Plaintiff must instead serve her discovery

16   requests on each defendant from whom she seeks discovery. See Fed. R. Civ. P. 30-36.

17   Accordingly, plaintiff’s motions for discovery, ECF No. 153-54, are denied.

18            Lastly, plaintiff has filed a motion to extend “any and all deadlines,” which I construe as a

19   motion to modify the June 22, 2020 supplemental discovery and scheduling order. ECF No. 151;

20   see ECF No. 138. Defendants will be afforded an opportunity to respond to this motion prior to
21   any decision from the court. Accordingly, within fourteen days of the date this order is filed,

22   defendants shall file an opposition or statement of non-opposition to plaintiff’s motion to modify

23   the June 22, 2020 supplemental discovery and scheduling order.

24
     IT IS SO ORDERED.
25

26
     Dated:      November 17, 2020
27                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                          2
     Case 2:17-cv-01326-TLN-JDP Document 155 Filed 11/17/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
